Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 02/18/2022, Claims 1-8, 10-17, 19-26 and 29-37 are currently pending. This is a Final.

Applicant Response
In Applicant’s response dated 02/18/2022, claims 1, 10, and 19 have been amended, and claims 29-37 are newly added and argued against all objections and rejections previously set forth in the Office Action dated 11/26/2021.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-17, and 19-26 and 29-37 are rejected under 35 U.S.C. 103 as being unpatentable over Erman et al. (Pub. No.: US 20110307354 Al, Pub. Date: Dec. 15, 2011) in view of Zhou (Pub. No.: US 20150206183 A1, Pub. Date: July 23, 2015)

Regarding independent Claim 1,
	Erman teaches a method implemented on at least one machine, each of which has at least one processor, storage, and a communication platform connected to a network for deploying applications (see Erman: Fig.1, [0020], mobile device 110 includes a processor 410, a memory 420, connected to mobile network 130 for deploying applications form application server guide 120), comprising the steps of:
obtaining, by an application eco space operator, first information associated with a user that characterizes interest of the user (see Erman: Fig.1, [0026], “The user profile information for a user may include and/or be may be derived from any suitable raw user information, such as personal information of the user ( e.g., gender, age, and the like), user preference information ( e.g., the interests, hobbies, favorite types of music, favorite television programs, favorite movie genres, favorite types of applications, and like user preference information), user activity information ( e.g., Internet browsing history that is monitored and logged on the mobile.”) . See Also Fig.2A, [0058], stating that “At step 212, user information ( first information associated with a user) is received. The user information includes any information associated with the user which may be analyzed in order to determine the user profile information for the user (e.g., personal information of the user, preferences of the user, and the like, as well as various combinations thereof).”. In addition, xaminer notes that the AppGuide 120 is considers as the application eco space operator interface )
identifying, by an application eco space operator, at  least one of a plurality of applications to be recommended to the user based on the first information (see Erman: for e.g. Fig.1, [0029], “The AGS 120 receives the profile information for purposes of selecting applications to be recommended for one or more users.” i.e. the profile information is the first information used in identifying recommended applications). See also Fig. 3A, Operation 314 and 315 illustrating the process of collecting user profile information and selecting recommended applications for user based on the collected user information.)
deploying, by an application eco space operator,  an application eco space personalized for the user with the at least one personalized application with respective at least one personalized channel in a manner consistent with the interest of the user based on the first information (see for example Erman: Fig.6A, [0174], “The installed applications tab 620 of the AppGuide 600 (an application eco space operator) displays installed application information associated with applications downloaded and installed on MD 110. The installed applications may include applications downloaded and installed by the user (e.g., applications downloaded and installed in response to application searches performed by the user, applications downloaded and installed by the user based on recommendations presented to the user via the AppGuide, and the like), recommended applications automatically downloaded and installed on MD 110 (e.g., previews or trials of recommended applications), and the like, as well as various combinations thereof.”), […],
	Erman teaches all the limitations shown above. Erman further teaches in [0199] recommending other types of content to users (e.g., music, television programs, movies, software programs, video games, and the like). 
	However, Erman does not explicitly teach the system wherein:
each of the plurality of applications includes one or more channels of content, each of which is associated with an interest
selecting, based on the first information, at least one of the one or more channels associated with any of the at least one application to be recommended to the user to create a personalized application for the user with at least one personalized channel;
information associated with the respective at least one personalized channel of the at least one personalized application is shared across the plurality of applications within the personalized application eco space.
	However, Zhou teaches the method wherein:
each of the plurality of applications includes one or more channels of content, each of which is associated with an interest (see Zhou
selecting, based on the first information, at least one of the one or more channels associated with any of the at least one application to be recommended to the user to create a personalized application for the user with at least one personalized channel (see Zhou:Fig.5, [0048], [0050], “users may select one or more predefined topics/categories for a channel or select one or more topics/categories which are automatically generated by any known topical modeling approaches such as Latent Dirichlet Allocation (LDA).”, [0050], “Content may be organized and presented based on user interests. For example, in one channel, the channel presenting module 414 not only presents news, articles, but also present other information format such as photo galleries, music, videos, discussions, ads, social feeds, and people with similar interests to users. The interest channel platform 402 may select and present the content that is the most personally important and relevant to the user's interests associated with the channel.”)
information associated with the respective at least one personalized channel of the at least one personalized application is shared across the plurality of applications the personalized application eco space (see Zhou: see Fig.1, [0037], “depicts exemplary components associated with an interest channel, according to an embodiment of the present teaching. The components include, but are not limited to, attribute, interest, content, presentation, and sharing.”; “the user creates a "Soccer" channel, a "Cooking" channel, a "Movie" channel, an "Olympics" channel, a "Stock" channel, a "Pet" channel, and a "Biking" channel. Other users (followers) then may choose to follow one or more of the channels created by the user based on the interests associated with each channel. Different from known social media platforms, where followers have to follow a specific user even particular user by their shared interests.”). See also Fig.1, [0041],“ the sharing component may include followers of the channel and other user's channels that are followed as they share the similar interests. …, any other suitable components or characteristics may be associated with the channels in order to facilitate users of the channels to better discover, organize and share content through the channels.”). See also Fig.3, [0043], “Based on the shared interests, interest channels created by different users may be connected to form an interest network in this example. See also  Fig.4, [0046], illustrating “The system 400 includes an interest channel platform 402 for facilitating a user 404 to discover, collect and share content through one or more interest channels 406. The interest channel platform 402 in this example includes a channel initiating module 408, a content gathering module 410, a content refining module 412, a channel presenting module 414, and a channel sharing module 416. ”)
	Because Erman and Zhou are in the same field of endeavor of App or content  Recommendation based on user, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Erman to include the method wherein each of the plurality of applications includes one or more channels of content, each of which is associated with an interest and selecting and sharing recommended application as taught by Zhou. After modification of Erman, the Application Guide (AppGuide) 600 that recommend application to the user can also incorporate the mechanism of providing automatic topic and interest based Zhou. One would have been motivated to make such a combination in order to provide an improved solution for facilitating users to discover, organize, and share content and applications by allowing users to create channels to categorize individuals' information interests in order to facilitate users to better discover content that users are interested in, manage information, and form better interest-based social interaction (see Zhou, [0035])

Regarding Claim 2,
	Erman and Zhou teaches all the limitations of Claim 1. Zhou further teaches the method wherein:
at least one personalized channel associated with a deployed personalized application is determined based on the first information and second information associated with the user (see Zhou: Fig.1, [0037], “in this example, includes channel name, channel description, user created the channel, tags of the channel, or any other suitable attribute associated with a channel. For example, users may generate channel names and descriptions, which reflect user's interests and help the system better discover content.”), and content relating to the at least one personalized channel associated with the deployed application is recommended to the user when the deployed application is activated in the application eco-space (see Zhou: Fig.8, [0059], “are facilitated to group related interests into different channels for example, by the interest grouping unit 604. Moving to block 810, user inputs regarding creating interest channels, such as generating channel names, tags, and descriptions, are received. At block 812, interest channels are created and stored.”)
Erman and Zhou are in the same field of endeavor of App or content  Recommendation based on user, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Erman to include the method wherein each of the plurality of applications includes one or more channels of content, each of which is associated with an interest and selecting and sharing recommended application as taught by Zhou. After modification of Erman, the Application Guide (AppGuide) 600 that recommend application to the user can also incorporate the mechanism of providing automatic topic and interest based content recommendation, content sharing as taught by Zhou. One would have been motivated to make such a combination in order to provide an improved solution for facilitating users to discover, organize, and share content and applications by allowing users to create channels to categorize individuals' information interests in order to facilitate users to better discover content that users are interested in, manage information, and form better interest-based social interaction (see Zhou, [0035])

Regarding Claim 3,
	Erman and Zhou teaches all the limitations of Claim 2. Erman further teaches the method wherein the second information specifies the one or more channels of content for the deployed application (see Erman: Fig.6B, “installed applications tab 620 displays a list of installed applications 621. The list of installed applications 621 may include any suitable installed application information associated with installed applications, such as one or more of the application names of the installed applications, the application icons of the installed and characterizes content associated with the one or more channels with respect to at least one of popularity, recency, rating (see Erman: Fig.6B, “selection of the sixth application (APP 6) in the list of installed applications 621 results in display of an action menu 622 including selectable menu items which, when selected, result in initiation of indicated actions for the sixth application (illustratively, a VIEW DETAILS menu item for enabling the user to view details associated with the sixth application, a START menu item for enabling the user to launch the sixth application, a RATE menu item for enabling the user to enter a rating for the sixth application, and a RECOMMEND menu item for enabling the user to recommend the sixth application to others).

Regarding Claim 4,
	Erman and Zhou teaches all the limitations of Claim 2. Erman further teaches the method wherein updating the application eco-space based on third information associated with the user, wherein the application eco-space is updated with respect to at least one personalized application and/or the respective at least one personalized channel associated with any deployed application (see Erman : Fig. 6A-6D,[0120], the application guide server is able to provide recommended application updates to a user and the user is provided with a dynamic, customized Application Guide presenting recommendation application information which changed dynamically,…”)

Regarding Claim 5,
	Erman and Zhou teaches all the limitations of Claim 2. Erman further teaches the method wherein each of the one or more applications is associated with a vertical content domain; and the content associated with the application is in the vertical content domain (see Erman: [0199], “embodiments the principles of the application recommendation capability may be utilized for recommending other types of content to users (e.g., music, television programs, movies, software programs, video games” i.e. Describing providing different recommendation mobile app categories contents recommendation capability may be utilized for recommending other types of content to users (e.g., music, television programs, movies, software programs, video games, and the like”)

Regarding Claim 6,
	Erman and Zhou teaches all the limitations of Claim 1. Erman further teaches the method wherein at least one of the one or more applications is created by a third-party developer (see Erman: Fig. 2B, [0068], “The application information may be received from any suitable source of such information (e.g., from the application store, directly from the application developer(s), from one or more other sources of application information.”) 

Regarding Claim 7,
	Erman and Gabriel teaches all the limitations of Claim 1. Erman further teaches the method wherein generating a tab for the deployed at least one personalized application in the application eco space on a same interface (see Erman: Fig. 6A-6D, [0155], describing exemplary AppGuide 600 includes four tabs, recommended applications tab 610, installed  so that the user can selectively activate any of the deployed at least one personalized application without exiting other of the at least one personalized application (see Erman: Fig. 6A-6D, [0179], “selection of the sixth application (APP 6) in the list of installed applications 621 results in display of an action menu 622 including selectable menu items which, when selected, result in initiation of indicated actions for the sixth application.”)

Regarding Claim 8,
	Erman and Zhou teaches all the limitations of Claim 1. Erman further teaches the method wherein the application eco space corresponds to an integrated application represented by a link an operating system so that the user, via the link, can access the at least one personalized application at the same time in the application eco space (see Erman: for e.g. Fig. 6A, [0159] disclosing “The recommended applications displayed in the recommended applications tab 610 are selectable from the recommended applications tab 610,” and also “transmission of a message including a hyperlink to the application in response to initiation of a request to recommend the recommended application to one or more friends of the user.”) 

Regarding independent Claims 10 and 19,  
	Claims 10 is directed to a system claim and Claim 19 is directed to a non-transitory machine readable medium claim and both claims have similar/same technical features and claim limitations as Claim 1 and are rejected under the same rationale.

Regarding Claims 11-14 and 20-23,  
	Claims 11-14 are directed to a System claim and Claims 20-23 are directed to a non-transitory machine-readable medium claim and the claim sets have similar technical features and claim limitations as Claims 2-5 and are rejected under the same rationale.

Regarding Claims 15-16 and 24-26,  
	Claims 15-16 are directed to a System claim and Claims 24-26 are directed to a non-transitory machine-readable medium claim and the claim sets have similar/same technical features as Claims 6-8 respectively and are rejected under the same rationale.


Regarding Claim 29,
	Erman and Zhou teaches all the limitations of Claim 1. Zhou further teaches the method wherein the information associated with the respective at least one personalized channel of the at least one personalized application includes data and content associated with the respective at least one personalized channel (see Zhou: Fig.10, [0062], “an exemplary process of the content gathering module 410, according to an embodiment of the present teaching. Starting from block 1002, content is fetched from various content sources based on associated interests for each channel. At block 1004, advertisements are fetched based on associated interests for each channel. Moving to block 1006, users are facilitated to save content in each channel. The content may be created or consumed by the users. Duplicated content is removed at block 1008, and the remaining content is ranked based on relevance at block 1010 in order to content is categorized in each channel according to a predefined categorizing policy to further organize the content.”)

Regarding Claim 30,
	Erman and Zhou teaches all the limitations of Claim 29. Zhou further teaches the method wherein, the information further includes at least one of an interaction of the user with the data and content of the respective at least one personalized channel, social connection of the user with another user via the communication platform, and online behavior of the user (see Zhou: Fig.3, [0043], “an exemplary interest network composed of a plurality of interest channels created by different users, according to an embodiment of the present teaching. Based on the shared interests, interest channels created by different users may be connected to form an interest network in this example. In other words, the channels are used as interests-based social interaction platforms that connect people with similar interests. In this example, all the channels with associated interests related to "Sports" (e.g., "Soccer," "Volleyball," "Swimming," "Tennis," "Basketball") may be connected together to form a "Sports" interest network.”)

Regarding Claim 31,
	Erman and Zhou teaches all the limitations of Claim 30. Zhou further teaches the method wherein the information is used to update the first information (see Zhou: Fig.5, [0049], “Users may also be facilitated to create and/or save content and categorize them into channels. At block 506, content in each channel is refined based on user interaction, for 

Regarding Claim 32-34, 
	Claims 32-34 are directed to a system claim and the claims have same/similar claim limitations as claims 29-31 respectively and are rejected under the same rationale.

Regarding Claim 35-37,  
	Claims 35-37 are directed to a system claim and the claims have same/similar claim limitations as claims 29-31 respectively and are rejected under the same rationale.

Response to Arguments

Claims rejected under 35 U.S.C. § 103,

Applicant’s arguments with respect to claim(s) 1-8, 10-17, and 19-26 and 29-37 have 

Claim Rejection:
Applicant’s prior art arguments see pages 6-8, filed on 07/27/2020, with respect to claims 1, 11, and 20 have been fully considered but they are not persuasive.

Applicants’ 35 U.S.C. § 103 arguments have been fully considered but they are not persuasive. Specifically, the application asserts that the cited references of Erman and Zhou teachings are not sufficient to render the claims prima facie obvious. Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

First, the applicant asserts that a "user" as disclosed in Zhou is mapped to the claimed "user." Applicant respectfully points out that this mapping is misplaced.
Examiner respectfully disagrees. As shown in the reproduced figure below, the user in Zhou reference can be a consumer of an application ( for example Facebook or any application ) and at the same time the user can be the user( consumer) of the application and the content based on the interest of the user. The claim limitations are overly broad and does not explicitly state or require the user to only creates or selects content and specifies channels for such content based on interests. The examiner notes that under the BRI of limitation the USER can ne the consumer who create the application content and at the same time to create the application content the user in 


    PNG
    media_image1.png
    653
    783
    media_image1.png
    Greyscale

Second, the applicant further asserts that the cited reference of Zhou fails to disclose "an application eco space operator" that is capable of "selecting, based on the first information, at least one of the one or more channels associated with any of the at least one application to be recommended to the user to create a personalized application for the user with at least one personalized channel" and "information associated with the respective at least one personalized channel of the at least one personalized application is shared across the plurality of applications within the personalized application eco space" as recited in the independent claims, especially the underlined content.”

Examiner respectfully disagrees. Zhou does teach a method for selecting, based on the first information, at least one of the one or more channels associated with any of the at least one application to be recommended to the user to create a personalized application for the user with at least one personalized channel (see Zhou:Fig.5, [0048], [0050], “users may select one or more predefined topics/categories for a channel or select one or more topics/categories which are automatically generated by any known topical modeling approaches such as Latent Dirichlet Allocation (LDA).”, [0050], “Content may be organized and presented based on user interests. For example, in one channel, the channel presenting module 414 not only presents news, articles, but also present other information format such as photo galleries, music, videos, discussions, ads, social feeds, and people with similar interests to users. The interest channel platform 402 may select and present the content that is the most personally important and relevant to the user's interests associated with the channel.”).
In addition, As shown in the reproduced figure below, Erman does teach a method for obtaining, by an application eco space operator, first information associated with a user that characterizes interest of the user (see Erman: Fig.1, [0026], “The user profile information for a user may include and/or be may be derived from any suitable raw user information, See Also Fig.2A, [0058], stating that “, user information ( first information associated with a user) is received. The user information includes any information xaminer notes that the AppGuide 120 is considers as the application eco space operator interface ). Because Erman and Zhou are in the same field of endeavor of App or content  Recommendation based on user, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Erman to include the method wherein each of the plurality of applications includes one or more channels of content, each of which is associated with an interest and selecting and sharing recommended application as taught by Zhou. After modification of Erman, the Application Guide (AppGuide) 600 that recommend application to the user can also incorporate the mechanism of providing automatic topic and interest based content recommendation , content sharing as taught by Zhou. One would have been motivated to make such a combination in order to provide an improved solution for facilitating users to discover, organize, and share content and applications by allowing users to create channels to categorize individuals' information interests in order to facilitate users to better discover content that users are interested in, manage information, and form better interest-based social interaction (see Zhou, [0035])

    PNG
    media_image2.png
    752
    510
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    726
    563
    media_image3.png
    Greyscale



Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the presented claims. Therefore, the given 35 U.S.C. 103 rejection has been remains sustained for claims 1-8, 10-17, and 19-26 and 29-37.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20130346195 A1
Adderton; Peter
Title: Method And System For Recommending Content
Description:  automatically recommending content e.g. application for smart phone, involves causing 

HREHA; Jason
Title: Action-Based App Recommendation Engine
Description: Automated recommendation of application and selecting a chosen subset of applications from consideration set of applications.
US 20130185292 A1
Li; Xuyang
Title: Application Recommendation System
Description: receiving mobile device usage data to recommend applications

	
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Ay inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Zelalem "Zee" Shalu/Examiner, Art Unit 2177            


/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177